DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 11/09/2021. The following is the status of the claims:

Claims 16, 18-19, and 22-30 are pending.
Claims 1-15, 17, and 20-21 are canceled.
Claims 16, 22 and 23 have been amended.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 18-19, and 22-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 16, the recitation of “the heat exchange tubes include ribs on inner surfaces thereof and a coating on inner surfaces thereof of a material with a high adhesion resistance coefficient” in the last two lines is confusing making it unclear whether the “a coating on inner surfaces thereof” refers to a coating on the inner surfaces of the heat exchange tubes or a coating of inner surfaces of the ribs thus rendering indefinite the metes and bound sought for protection of the claim. For examination purposes and as best understood per Applicant disclosure the recitation is interpreted as --the heat exchange tubes include ribs on inner surfaces thereof and a coating on the inner surfaces
Regarding Claim 26, it is unclear if the coating in the recitation of “wherein an inner surface of the heat exchange tubes is coated with a fluorine-containing material or sprayed metal” refers to the coating in the recitation of “a coating on the inner surfaces of a material with a high adhesion resistance coefficient” as per base claim 16 or to an additional coating. In other words, it is unclear whether claim 26 requires one coating or two coatings. It is further unclear which one of the “inner surfaces” per base claim 16 is 
--26. (Currently amended) The shell-and-tube condenser according to claim 16, wherein the material with high adhesion resistance coefficient comprises 

Regarding Claim 27, the recitation of “ribs formed on an inner surface of the heat exchange tubes” in line 2 constitute a double inclusion of elements, i.e. ribs and inner surfaces, recited in amended base claim 16 thus rendering indefinite the metes and bound sought for protecting of the claim. For examination purposes the recitation is interpreted as --the ribs formed on [[an]] the inner surfaces of the heat exchange tubes--.
Claims 18-19, and 22-30 are rejected based on their respective dependency from claims 16 and 27.

Allowable Subject Matter
Claims 16, 18-19, and 22-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement for the indication of allowable subject matter:


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ris et al. - (US3731734) - 05/08/1973, teaches a steam condenser.
Goodwillie - (US1592845) - 07/20/1926
Goncalves - (US2013/0327499) - 07/20/1926, teaches a heat exchanger.
Forncrook - (US1773037) - 08/12/1930, teaches a heat exchanger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763